NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-5565-18T3

CHRISTOPHER D. CURIALE
and JEROME C. CURIALE, on
behalf of themselves and others
similarly situated,

          Plaintiffs-Respondents,

v.

HYUNDAI CAPITAL
AMERICA INC.,

          Defendant-Appellant.


                   Argued February 25, 2020 – Decided April 27, 2020

                   Before Judges Yannotti and Currier.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Monmouth County, Docket No. L-2834-18.

                   Todd S. Kim (Reed Smith LLP) of the District of
                   Columbia bar, admitted pro hac vice, argued the cause
                   for appellant (Reed Smith LLP, attorneys; John O.
                   Lukanski, of counsel; David G. Murphy and Todd S.
                   Kim, of counsel and on the briefs).
              Andrew R. Wolf argued the cause for respondents (The
              Wolf Law Firm, LLC, and The Law Offices of
              Christopher J. McGinn, attorneys; Andrew R. Wolf, on
              the brief).

PER CURIAM

        Defendant Hyundai Capital America Inc. (HCA) appeals from an April

18, 2019 order denying its motion to compel arbitration 1 and a July 12, 2019

order denying reconsideration. We reverse.

        In July 2014, plaintiffs leased a Kia Forte from Freehold Kia. Plaintiffs

and a representative of Freehold Kia executed several documents, including a

lease agreement, a motor vehicle retail order (MVRO), and a gap waiver

addendum.

        Section 1, "Parties and Agreement to Lease," of the lease agreement

states:

              In this Lease, "you" and "your" mean the lessee. "We,"
              "us" and "our" mean the original lessor and the party to
              whom the original lessor intends to assign the Lease.
              These terms, conditions and disclosures govern your
              lease with us and after assignment, with the party to
              whom we have assigned the Lease ("the Assignee").

        Directly above plaintiffs' signatures was the following provision: "YOU

ACKNOWLEDGE THAT YOU HAVE RECEIVED AND READ A


1
    The court granted plaintiffs' motion for discovery on the same date.
                                                                           A-5565-18T3
                                         2
COMPLETED COPY OF THIS LEASE BEFORE SIGNING IT."                           Below

plaintiffs' signatures is a section titled "LESSOR'S ACCEPTANCE AND

ASSIGNMENT," which lists Freehold Kia as the assignor and Hyundai Lease

Titling Trust (HLTT) as the assignee. (emphasis in original).2

      Section 15 of the lease agreement, "Other Terms and Conditions,"

provides:

            Assignment and Transfer of the Vehicle. You may not
            assign the lease or transfer the Vehicle without our
            prior written permission. We may assign all of our
            rights under this Lease. Any person to whom this Lease
            is assigned may reassign it.

                  ....

            General.     If any part of the Lease is invalid,
            unenforceable or illegal in any jurisdiction, the part that
            is invalid, unenforceable or illegal will not be effective
            as to that jurisdiction. The rest of the Lease will be
            enforceable. This Lease is our entire agreement. We
            have made no promises to you not contained in this
            Lease. Any change to this Lease must be written and
            signed by you and us. If any part of this Lease is found
            by a court or other dispute resolution body to be void
            or unenforceable, this Lease is to be read as if that part
            were never contained in this Lease.


2
   HLTT is a subsidiary of defendant. Defendant's business involves acquiring
by assignment long-term motor vehicle leases between dealerships and
customers. HLTT holds title as the legal owner of the leases and subject
vehicles. Defendant is the initial beneficiary of HLTT and beneficial owner of
its assets.
                                                                          A-5565-18T3
                                        3
           Lessor's Assignment. Pursuant to the terms of that
           certain agreement between Lessor and the assignee
           named on the other side of this Lease ("Assignee") for
           the assignment of leases by Lessor to Assignee from
           time to time, Lessor hereby assigns all right, title and
           interest in the Lease and the Vehicle and rights the
           Lessor may have under any guaranty executed in
           connection with the Lease, with full powers to Assignee
           to collect and discharge all obligations, any guaranty
           and this assignment.

           [(Emphasis in original).]
     Under the gap waiver addendum, the lease agreement was assigned to

HLTT:

           This Lease Gap Waiver Addendum ("Addendum") is
           entered into between the undersigned lessee(s)
           (referred to as "Lessee(s)" "you" or "your") and
           Hyundai Lease Titling Trust (referred to below as
           "Assignee" "we" or "us").

                 ....

           Dealer intends to assign all of its right, title and interest
           in the Lease and the Vehicle to Assignee.

           [(Emphasis in original).]

     In signing the gap waiver addendum, plaintiffs acknowledged they agreed

to the terms and conditions of the addendum, they received a copy of the

completed addendum and that the addendum was attached to the contract .




                                                                           A-5565-18T3
                                        4
      The heading of the MVRO stated "LEASE." The body of the MVRO

referred to payment terms and rebate conditions specifically for a leased vehicle,

using the following language: "IF A LEASE, THE FOLLOWING APPLY," and

"SEE LEASE CONTRACT FOR DETAILS."                       The customer was further

instructed, in capital letters, that a complete disclosure of all lease terms and

conditions was in the separate lease contract.

      The MVRO also contained an agreement to arbitrate claims, which stated

in pertinent part:

             AGREEMENT TO ARBITRATE ANY CLAIMS.
             READ     THE  FOLLOWING     ARBITRATION
             PROVISION CAREFULLY, IT LIMITS YOUR
             RIGHTS, INCLUDING THE RIGHT TO MAINTAIN
             A COURT ACTION.

             The parties to this agreement agree to arbitrate any
             claim, dispute, or controversy, including all statutory
             claims and any state or federal claims, that may arise
             out of or relating to the sale or lease identified in this
             agreement. By agreeing to arbitration, the parties
             understand and agree that they are waiving their rights
             to maintain other available resolution processes, such
             as a court action or administrative proceeding, to settle
             their disputes. . . . The parties also agree to waive any
             right (i) to pursue any claims arising under this
             agreement including statutory, state or federal claims,
             as a class action arbitration, or (ii) to have an arbitration
             under this agreement consolidated with any other
             arbitration or proceeding. . . . THIS ARBITRATION
             PROVISION LIMITS YOUR RIGHTS, INCLUDING
             YOUR RIGHT TO MAINTAIN A COURT ACTION.

                                                                             A-5565-18T3
                                          5
              PLEASE READ IT CAREFULLY, PRIOR TO
              SIGNING.
              [(Emphasis in original).]

      After plaintiffs defaulted on the lease payments, the vehicle was

repossessed. The following day, plaintiffs reinstated the lease after paying HCA

a $1235.39 fee, which included a $370 charge for the repossession and storage

of the car.    Several days later, plaintiffs reclaimed the car after signing a

redemption release and paying a $375 reinstatement/redemption fee to the

repossession company.

      Days later, plaintiffs returned the vehicle just prior to the lease end date.

When the lease expired, Kia Motors Finance sent plaintiffs a condition report

and an invoice for $250 for excessive wear and tear on the vehicle. Plaintiffs

retained counsel who advised Kia that plaintiffs intended to obtain an

independent appraisal of the damage. Shortly thereafter, Kia sent plaintiffs a

second invoice for $742.80, including the $250 excessive wear and tear fee, a

$370 charge for repossession and storage expenses, and a disposition fee.

      Plaintiffs filed a class action complaint against defendant on behalf of a

class of similarly situated lessees and purchasers. In an amended complaint,

they alleged various claims on behalf of the putative class for violations of the




                                                                           A-5565-18T3
                                          6
New Jersey Consumer Fraud Act (CFA), N.J.S.A. 56:8-1 to -214, and the Truth-

in-Consumer Contract, Warranty, and Notice Act, N.J.S.A. 56:12-14 to -18.

      These claims alleged defendant engaged in deceptive and unlawful

business practices for charging fees not permitted by contract, including a

fraudulent title fee, a fee related to the recovery of a repossessed vehicle, and a

duplicative repossession fee. Plaintiffs sought the certification of three separate

classes. They also alleged individual, non-class claims for CFA violations

related to the fee for excessive wear and tear on the vehicle.

      After plaintiffs filed a motion to compel defendant to provide written

discovery, defendant moved to compel arbitration and stay the action.            In

opposition to defendant's motion, plaintiffs contended they contracted with

Freehold Kia, not its parent company, HCA, and therefore the arbitration clause

in the MVRO was not enforceable. They asserted HCA was only a party to the

lease agreement.

      After argument on the motions, the judge issued an oral decision on April

18, 2019, denying the motion to compel arbitration and granting plaintiffs'

motion for discovery.

      In her ruling, the judge rejected plaintiffs' argument that there was no

mutual assent and that defendant lacked authority to enforce the arbitration


                                                                           A-5565-18T3
                                        7
agreement. The judge found a valid assignation from Freehold Kia to defendant.

She referenced the gap waiver addendum which stated the intent of Freehold Kia

to assign its rights in the lease and the car to HCA. And the lease agreement

that indicated it applied "to the party to whom the original lessor" – Freehold

Kia – "intends to assign the lease," HCA.

      The judge further determined the MVRO and lease agreement went "hand

in hand" and should be read together as one instrument as they were part of the

same transaction.    She stated, "[i]f [HCA] can be liable because of the

assignment, they should be able to enforce the agreements." Therefore, the

judge found HLTT, and HCA, as its initial beneficiary and owner of its assets,

had standing to enforce the arbitration agreement.

      However, in turning to the language of the arbitration clause itself, the

judge concluded it was ambiguous; the language did not give plaintiffs notice

they were waiving their right to bring a class action lawsuit in court. The judge

acknowledged that the parties had not raised this issue in their briefs or during

oral argument. In fact, during oral argument, the judge inquired of plaintiffs'

counsel whether he agreed with defendant's premise that plaintiffs were not

disputing the validity of the agreement. Counsel replied: "But yes, the primacy

of our argument . . . relates to the facts that the defendant is not a party to the


                                                                           A-5565-18T3
                                        8
buyer's order. That the buyer's order was not assigned. And that the arbitration

agreement is not enforceable."

      Defendant's motion to compel arbitration was denied.            A subsequent

motion for reconsideration was denied on July 12, 2019. The judge stated, "[t]he

parties . . . agree[d] to waive any . . . claims arising under this agreement," but

the clause was "ambiguous in the sense that it didn't . . . refer to any class action

claim. It only referred to a class action arbitration." The court further reasoned

the clause "could lead the reasonable consumer to believe that a class action

litigation was not out of the question."

      On appeal, HCA argues the trial court erred by failing to enforce the

arbitration provision in the parties' agreement. HCA contends that a valid

arbitration agreement exists between the parties because, taken as a whole, the

agreement is not ambiguous.

      We apply a de novo standard of review when reviewing a trial court's

determination of the enforceability of a contract. Goffe v. Foulke Mgmt. Corp.,

238 N.J. 191, 207 (2019) (citing Hirsch v. Amper Fin. Servs., LLC, 215 N.J.
174, 186 (2013)). When reviewing arbitration clauses within contracts, "[t]he

enforceability of arbitration provisions is a question of law; therefore, it is one




                                                                             A-5565-18T3
                                           9
to which we need not give deference to the analysis by the trial court . . . ." Ibid.

(citing Morgan v. Sanford Brown Inst., 225 N.J. 289, 303 (2016)).

      We begin by recognizing the Federal and New Jersey Arbitration Acts

express a general policy favoring arbitration. Atalese v. U.S. Legal Servs. Grp.,

L.P., 219 N.J. 430, 440 (2014); see also 9 U.S.C. §§ 1 to 16; N.J.S.A. 2A:23B-

1 to -32. An arbitration agreement is governed by principles of contract law. In

Kernahan v. Home Warranty Adm’r of Fla., Inc., 236 N.J. 301 (2019), our

Supreme Court stated:

                    In this state, when called on to enforce an
             arbitration agreement, a court's initial inquiry must be
             – just as it is for any other contract – whether the
             agreement to arbitrate all, or any portion, of a dispute
             is "the product of mutual assent, as determined under
             customary principles of contract law."

             [Id. at 319 (quoting Atalese, 219 N.J. at 442).]

      In Atalese, our Supreme Court stated "because arbitration involves a

waiver of the right to pursue a case in a judicial forum, 'courts take particular

care in assuring the knowing assent of both parties to arbitrate, and a clear

mutual understanding of the ramifications of that assent.'" 219 N.J. at 442-43

(citation omitted). Consequently, when a contract contains a waiver of a right

to pursue a statutory remedy in court, that waiver "must be clearly and



                                                                             A-5565-18T3
                                        10
unmistakably established." Id. at 444 (quoting Garfinkel v. Morristown

Obstetrics & Gynecology Assocs., P.A., 168 N.J. 124, 132 (2001)).

      As with other contractual provisions, courts look to the plain language the

parties used in the arbitration provision. Garfinkel, 168 N.J. at 135; see also

Kernahan, 236 N.J. at 321 (citations omitted) ("A basic tenet of contract

interpretation is that contract terms should be given their plain and ordinary

meaning."); Roach v. BM Motoring, LLC, 228 N.J. 163, 174 (2017) (citation

omitted) (holding courts must determine the parties' intentions when construing

the language of the arbitration clause).

      Applying these principles, we are constrained to find the motion judge

erred in holding the arbitration clause at issue here was ambiguous and

unenforceable.    The introduction to the clause reads: "AGREEMENT TO

ARBITRATE ANY CLAIMS. READ THE FOLLOWING ARBITRATION

PROVISIONS CAREFULLY, IT LIMITS YOUR RIGHTS, INCLUDING THE

RIGHT TO MAINTAIN A COURT ACTION."

      At the conclusion of the clause, the language is repeated: "THIS

ARBITRATION PROVISION LIMITS YOUR RIGHTS, INCLUDING YOUR

RIGHT TO MAINTAIN A COURT ACTION. PLEASE READ IT

CAREFULLY, PRIOR TO SIGNING."


                                                                         A-5565-18T3
                                       11
      The clause states unequivocally that the parties agree "to arbitrate any

claim, dispute, or controversy, including all statutory claims . . . that may arise

out of or relating to the sale or lease identified in this agreement." The language

is clear in stating: "By agreeing to arbitration, the parties understand and agree

that they are waiving their rights to maintain other available resolution

processes, such as a court action . . . ."

      The clause continues, stating the parties agree to waive their rights to

bring claims arising under the agreement "as a class action arbitration," or to

have an arbitration under the agreement "consolidated with any other arbitration

or proceeding."    In its plain language, the clause, as a whole, clearly and

unmistakably states the parties, by agreeing to arbitration, are waiving their

rights to bring any claims in court.

      Contrary to the motion judge's determination, there is no contradiction o r

confusion caused by the broad waiver of court actions for all claims arising

under the agreement and the specific waiver of the right to class action

arbitration. The waiver of the right to maintain a "class action arbitration" only

applies to the arbitration process.          A party's action must be arbitrated

individually.




                                                                           A-5565-18T3
                                         12
      There is no ambiguity, that under the clause, plaintiffs waived their rights

to bring any claims that arose under the agreement, including class actions, in

court and waived their rights to pursue a class action in arbitration. We are

satisfied the clause was "stated with sufficient clarity and consistency to be

reasonably understood" by plaintiffs that they were waiving their right to pursue

relief in court and that all claims relating to the lease would be decided by an

arbitrator. NAACP of Camden Cty. E. v. Foulke Mgmt. Corp., 421 N.J. Super.
404, 428 (App. Div. 2011).

      In light of our determination that the arbitration clause was not ambiguous

and therefore the case must proceed to arbitration, we address plaintiffs'

argument that the motion judge erred in finding there was a valid assignment

from Freehold Kia to HCA.

      Plaintiffs contend the MVRO and lease agreement were separately

executed documents and therefore the arbitration agreement does not apply to

the lease. In addition, HCA was not a party to the lease or MVRO. We are not

persuaded by these arguments.

      "[W]here [an] agreement is evidenced by more than one writing, all of

them are to be read together and construed as one contract, and all the writings

executed at the same time and relating to the same subject-matter are admissible


                                                                          A-5565-18T3
                                      13
in evidence." Lawrence v. Tandy & Allen, Inc., 14 N.J. 1, 7 (1953) (quoting

Gould v. Magnolia Metal Co., 69 N.E. 896, 898 (Ill. 1904)). Where several

writings constitute one instrument, "the recitals in one may be explained,

amplified or limited by reference to the other . . . ." Schlossman's, Inc. v.

Radcliffe, 3 N.J. 430, 435 (1950). One instrument may be found "where the

parties have expressed their intention to have one document's provision read into

a separate document." Alpert, Goldberg, Butler, Norton & Weiss, P.C. v. Quinn,

410 N.J. Super. 510, 533 (App. Div. 2009) (quoting 4 Williston on Contracts §

30:25 (Lord ed. 1999)). A non-signatory can become a party to an arbitration

agreement through assignment. See Riverside Chiropractic Grp. v. Mercury Ins.

Co., 404 N.J. Super. 228, 237 (App. Div. 2008).

      Here, the MVRO and the lease agreement were executed at the same time

and related to the same transaction: plaintiffs' lease of the vehicle.          The

arbitration agreement in the MVRO stated that "[t]he parties to this agreement

agree to arbitrate any claim, dispute, or controversy . . . that may arise out of or

relating to the sale or lease identified in this agreement." The arbitration clause

refers to the lease agreement. The heading of the MVRO is "Lease," and the

lease agreement is referenced throughout the MVRO. The lease agreement is

therefore incorporated by reference into the MVRO.


                                                                            A-5565-18T3
                                        14
      Moreover, the first paragraph of the lease agreement advised of Freehold

Kia's intent to assign the lease. Plaintiffs' signature on the lease evidenced their

written consent for assignment of the lease to HLTT.           HCA is the initial

beneficiary and owner of HLTT's assets. Finally, that same day, plaintiffs

signed the gap waiver addendum that also provided for the assignment of all of

Freehold Kia's rights, title and interest in the lease and the vehicle to HLTT.

The documents signed by plaintiffs constitute a single, integrated contract.

      Reversed and remanded to the trial court for entry of an order dismissing

plaintiffs' complaint without prejudice, and compelling plaintiffs to arbitrate

their claims against HCA individually and not as part of a class action. We do

not retain jurisdiction.




                                                                            A-5565-18T3
                                        15